Citation Nr: 1803754	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for crushing injury, right foot, status post amputation of large toe with metatarsophalangeal joint and open reduction internal fixation second metatarsal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1988 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction of the claim has since moved to Montgomery, Alabama. 

In May 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rending the determination for this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

Here, the Veteran and his representative claim that the Veteran's residuals of a right foot injury have worsened since his last examination and are significantly impacting his daily living. After a review of the record and testimony from the video conference hearing, the Board finds that a significant period of time has passed since the Veteran's last VA examination in December 2010, and the findings in this examination report may no longer reflect an accurate and complete picture of the Veteran's service-connected disability. 

Additionally, at the hearing, the Veteran testified that he was getting treatment at VA, which he described as seeking treatment when he is in pain and on a yearly basis in connection with his job.  The most recent VA treatment records in the file are from May 2015.  The Board will request VA treatment records beginning in May 2015.  

At the hearing, the Veteran testified to the effect that he could walk for up to two hours while working and mentioned the Department of Labor (the Veteran works for the U.S. Postal Service) had provided him with an accommodation in connection with his right foot.  If there are relevant records pertaining to his right foot that are with his employer and/or the Department of Labor, the Veteran can either obtain those records himself and submit them or provide VA with the information so that it may obtain the records on his behalf.   

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Medical Center in Birmingham, Alabama, beginning in May 2015.

2.  The Veteran may submit outstanding relevant federal medical records or provide VA with the information necessary to obtain the federal records in connection with his claim for an increased rating for crushing injury, right foot, status post amputation of large toe with metatarsophalangeal joint and open reduction internal fixation second metatarsal.

2. Schedule the Veteran for an appropriate VA examination, including any and all testing and imagery deemed necessary by the examiner, to provide a complete disability picture of the Veteran's service-connected right foot disability. The claims file in its entirety must be made available to and be reviewed by the examiner. 

3. Following the above development, readjudicate the Veteran's claim on appeal. If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

